An indictment for a violation of the statute against the presuming to be 11 a seller of wine, brandy, rum, or other spirituous liquors,” &c. without being licensed as an innholder, (R. S. 1838, p. 203, § 1,*) charged the defendant with presuming to be a seller of whiskey, alleging it to be spirituous liquor, without such license Held, sufficient; and that the presuming to be a seller of whiskey, was forbidden by the statute, although that kind of spirituous liquor was not therein specifically mentioned.†

 Re-enacted by R. S. 1846, p. 184, § 1.


 Dwarris on Stat. 737, and East’s P. C. 1075, n. a. were cited, on the argument of this case, to show the indictment bad.